Citation Nr: 1710040	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from February 1982 to March 1996.

This matter comes before the Board on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In April 2015, the Board remanded the claims to the RO for additional development, and the case has now been returned to the Board for further appellate review.

The record before the Board consists of records included within electronic files known as the Veterans Benefits Management System and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is required in this case in order to comply with the Board's April 2015 remand directives and to ensure that record before the Board is adequate upon which to reach a decision.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As directed by the April 2015 remand, the Veteran underwent VA examinations in August 2015 in order to obtain etiological opinions for his diagnosed hypertension and sleep apnea.  The examiner essentially opined that the Veteran's hypertension was less likely than not incurred or caused by service based solely on the absence of service treatment records prior to the mid 1990s indicating the onset or treatment of the claimed disability.  Similarly, the examiner relied on the absence of buddy statements or active duty service treatment records indicative of sleep apnea in opining that the Veteran's sleep apnea was less likely than not incurred in, caused by, or aggravated by his active duty service.  Although requested by the April 2015 remand, the examiner failed to provide an opinion as to whether the claimed disorders were caused or aggravated by the Veteran's ACDUTRA or INACDUTRA service.  

Subsequent to the August 2015 examination, additional service treatment records and lay evidence was associated with the record.  This evidence includes:  service treatment records dated during the Veteran's National Guard service that document his hypertension and sleep apnea diagnoses; May 1983 service treatment records noting his reports of chest pains and shortness of breath; a June 1994 report of medical examination indicating an abnormal electrocardiogram; and a June 1994 service treatment record (completed in connection with a periodic physical examination) reflecting the sleep apnea diagnosis and an examiner's opinion that the Veteran was not fit for retention.  The Veteran also submitted buddy statements from four service members who reported in September 2015 having served with the Veteran; that he was given a diagnosis of high blood pressure while participating in an annual training exercise; and that he snored loudly and stopped breathing while sleeping during training.  Given that these records and statements have bearing on the Veteran's claims of in-service onset or aggravation of his hypertension and sleep apnea, and in light of the August 2015 VA examiner's reliance of the absence of such records in rendering opinions against the claims, this evidence must be considered by a VA examiner in determining whether service connection is warranted for these disabilities.  Accordingly, a remand is required to obtain etiological opinions that give consideration to all pertinent evidence of record and address all of the Veteran's contentions regarding his service in the National Guard.

Prior to requesting additional medical opinions, the AOJ is again directed to obtain the actual dates of the Veteran's ACDUTRA and INACDUTRA service.  Although the RO obtained portions of the Veteran's service personnel records from his National Guard service in response to the April 2015 remand, including the Veteran's retirement points statement from 1969 to 1996, these records are insufficient to clearly identify the actual dates and nature of his service.  On remand, the AOJ must undertake appropriate action to verify the nature of the Veteran's service from February 1982 to March 1996.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of ACDUTRA and INACDUTRA service during the period of February 1982 to March 1996.  Service records providing retirement points are insufficient in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.  If records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  After completion of all necessary development, all pertinent evidence of record must be made available to and reviewed by an examiner(s) with sufficient expertise to determine the etiology of the Veteran's hypertension and sleep apnea.  The examiner(s) must review the Veteran's service treatment records from his reserve duty, review the actual dates that the Veteran was on reserve duty, review all lay statements of record and provide opinions as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hypertension and/or sleep apnea disorder was caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA.  Reexamination of the Veteran is not necessary, unless determined by the person providing the opinion.  

For purposes of the opinions, the examiner(s) should presume that the Veteran is a reliable historian.  The examiner(s) must discuss and reconcile any conflicting medical evidence or opinions of record.

The examiner(s) must state the underlying reasons for all opinions.  The examiner(s) is(are) reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring that all necessary development has been completed and all opinions obtained are adequate, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




